Case 1:18-cv-00313-CFC-CJB Document 139 Filed 06/19/20 Page 1 of 4 PageID #: 2627




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  KOKI HOLDINGS CO., LTD.,                )
                                          )
                        Plaintiff,        )
                                          )   C.A. No. 18-313 (CFC)
        v.                                )
                                          )
  KYOCERA SENCO INDUSTRIAL                )
  TOOLS, INC.,                            )
                                          )
                        Defendant.        )

                    PLAINTIFF’S MOTION TO EXCLUDE
                 CERTAIN OPINIONS OF MR. KEVEN MILLER

        Plaintiff Koki Holdings Co. Ltd. respectfully moves to exclude certain

  opinions of Defendant Kyocera Senco Industrial Tools, Inc.’s expert, Mr. Keven

  Miller, that rely on an incorrect legal standard for assessing non-infringement of

  the asserted claims of U.S. Patent No. RE42,987. The grounds for the motion are

  set forth Koki’s opening brief in support filed concurrently herewith. A proposed

  order is attached.
Case 1:18-cv-00313-CFC-CJB Document 139 Filed 06/19/20 Page 2 of 4 PageID #: 2628




                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Michael J. Flynn

                                      Karen Jacobs (#2881)
                                      Michael J. Flynn (#5333)
                                      1201 North Market Street
                                      P.O. Box 1347
  OF COUNSEL:                         Wilmington, DE 19899-1347
                                      (302) 658-9200
  Paul Devinsky                       kjacobs@mnat.com
  Stephen J. Smith                    mflynn@mnat.com
  MCDERMOTT WILL & EMERY LLP
  The McDermott Building              Attorneys for Plaintiff
  500 North Capitol Street, N.W.      Koki Holdings Co., Ltd.
  Washington, DC 20001
  (202) 756-8000

  Amol A. Parikh
  Thomas DaMario
  MCDERMOTT WILL & EMERY LLP
  444 West Lake Street
  Chicago, IL 60606
  (312) 372-2000

  Hitoshi Akiba
  KILPATRICK TOWNSEND
  & STOCKTON LLP
  The Imperial Tower, 15th Floor
  1-1-1 Uchisaiwaicho,
  Chiyoda-ku, Tokyo,
  Japan 100
  +81.3.350.756.09

  June 19, 2020




                                       2
Case 1:18-cv-00313-CFC-CJB Document 139 Filed 06/19/20 Page 3 of 4 PageID #: 2629




         AVERMENT OF COUNSEL PURSUANT TO D. DEL. LR 7.1.1
        Counsel for Plaintiff Koki Holdings Co., Inc. and counsel for Defendant

  Kyocera Senco Industrial Tools, Inc., including Delaware counsel for the parties,

  conferred by teleconference on June 19, 2020, and through related correspondence

  regarding the subject of the foregoing motion to exclude and despite reasonable

  efforts were unable to resolve the dispute.

                                         /s/ Michael J. Flynn

                                         Michael J. Flynn (#5333)




                                            3
Case 1:18-cv-00313-CFC-CJB Document 139 Filed 06/19/20 Page 4 of 4 PageID #: 2630




                             CERTIFICATE OF SERVICE

        I hereby certify that on June 19, 2020, I caused the foregoing to be

  electronically filed with the Clerk of the Court using CM/ECF, which will send

  notification of such filing to all registered participants.

        I further certify that I caused copies of the foregoing document to be served

  on June 19, 2020, upon the following in the manner indicated:

  Kelly E. Farnan, Esquire                                      VIA ELECTRONIC MAIL
  RICHARDS, LAYTON & FINGER, P.A.
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendant Kyocera Senco
  Industrial Tools, Inc.

  Robert S. Rigg, Esquire                                       VIA ELECTRONIC MAIL
  David Bernard, Esquire
  John K. Burke, Esquire
  VEDDER PRICE P.C.
  222 North LaSalle Street
  Chicago, IL 60601
  Attorneys for Defendant Kyocera Senco
  Industrial Tools, Inc.




                                                  /s/ Michael J. Flynn

                                                  Michael J. Flynn (#5333)
